On the date of his injury, October 26, 1984, claimant, then 16 years of age, was a member of the Pleasantville Junior Corps, one of five companies in the Pleasantville Fire Department in Westchester County. He was injured while operating his vehicle in response to a fire alarm. The issue on this appeal is whether he is entitled to the benefits provided by the Volunteer Firefighters’ Benefits Law as an active member of the Pleasantville Fire Department.
The Pleasantville Junior Corps was formed pursuant to a resolution of the Pleasantville Board of Fire Commissioners on November 9, 1974, in the interest of providing better fire protection for the residents of the District. The Board of Fire Commissioners accepted the Junior Corps as an additional fire company within the Pleasantville Fire District, with membership limited to those between the ages of 16 and 18 years of age and subject to the constitution and bylaws, as adopted for the Junior Corps. Members of the Junior Corps were required to respond to alarms, providing a school day was completed, and at the scene of a fire were under the direction and control of the Chief of the Department, subject to certain limitations such as not entering a building that is the scene of a fire. The record demonstrates tha their duties at the scene of a fire were consistent with those of an active firefighter. Accordingly, there is substantial evidence to support the determination of the Workers’ Compensation Board that pursuant to the provisions of Town Law § 176-b, as a member of the Junior Corps, claimant became an active member of the Pleasantville Fire Department and is entitled to the benefits deriving therefrom. We also agree with the Board that there is no *389merit to the claim that the Junior Corps is a youth program contemplated by General Municipal Law § 204-b.
Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Kane, Weiss, Mikoll and Levine, JJ., concur.